             Case 8:19-cr-00251-PX Document 3 Filed 11/19/18 Page 1 of 1

                                                              cm _Wait
                             IN THE UNITED STATES"DISTfferCOTIAINED
                                FOR THE DISTRICT OF lyafiLAN:18

 UNITED STATES OF AMERICA                                       AT GREENMI  .T
                                                           CLERK U.S. DISTRZT CMS"(
                                                            DISTRICT OF !IARYLA:C.)

        V.

 TIMOTHY LAWRENCE DAY,                                    cAsE No.18**                3 1 9 3 Ta
                Defendant.



                                        MOTION TO SEAL

       The United States of America, by its attorneys, Robert K. Hur, United States Attorney for

the District of Maryland and Erin B. Pulice, Assistant United States Attorney for said District,

hereby moves this Honorable Court for an order sealing the Criminal Complaint, Affidavit and

Arrest Warrants in the above-captioned matter, except to allow the United States to provide a copy

to defense counsel after the arrest of Timothy Lawrence Day. Disclosure of the Criminal Complaint

prior to that time would enable the defendants to evade his appearance before the Court.

       WHEREFORE, the government requests that this Motion, the Order and all other

documents filed in this action be sealed until further order of the Court.

                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney



                                               Assistant United States Attorney
                   V .1 Ft


ORDERED as prayed,
               H       day of November, 2018.
                 s thiit
                     f)
     t.
                             '
               scintYYVV/74/

Timothy J. Sullivan
United States Magistrate Judge
